UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6910



FELISBERTO R. DOCANTO,

                                            Plaintiff - Appellant,

          and


MICHAEL A. R. SEALE; TREVOR DORSETT; PATRICK
PILGRIM; JOSEPH BURNS; DAVID BOOTH,

                                                          Plaintiffs,

          versus


PIEDMONT REGIONAL JAIL; LEWIS BARLOW, John Doe
#1, Superintendent; W. MARSHALL, John Doe #2,
Captain; LIEUTENANT HUNTER, John Doe #3; LIEU-
TENANT SCOTT, John Doe #4; LIEUTENANT FORE,
John Doe #5,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-99-417-AM)


Submitted:   December 16, 1999         Decided:     December 27, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.
Dismissed by unpublished per curiam opinion.


Felisberto R. Docanto, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Felisberto R. Docanto seeks to appeal the district court’s

order dismissing without prejudice a pro se class action alleging

violations of constitutional rights based upon conditions at the

Piedmont Regional Jail. The district court dismissed the complaint

without prejudice on the grounds that the six pro se plaintiffs

were unable to fairly and adequately protect the interests of the

class.   See Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir.

1975).   The court further determined that it would not be proper

for the plaintiffs to proceed as co-plaintiffs because it appeared

that some of them had exhausted their administrative remedies,

while others had not.

     Because a dismissal without prejudice is not generally appeal-

able, we dismiss the appeal.     See Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

The appellant may refile an individual claim.   We note that the ap-

plicable statute of limitations will continue to run.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                3